Case 9:19-cr-00052-RC-KFG Document 10 Filed 05/27/20 Page 1 of 1 PageID #: 39



                         ***NOT PRINTED FOR PUBLICATION***

                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                       '
                                               '
V.                                             '   CASE NO. 9:19-CR-52
                                               '
JUAN MANUEL ROJAS, JR.                         '

                            ORDER ADOPTING
         FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation. The parties agreed to the recommended

sentence.

       The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (Doc. No. 6) are ACCEPTED and the defendant’s supervised

release is revoked.   Pursuant to Judge Giblin’s recommendation, the Court ORDERS the

defendant, Juan Manuel Rojas, Jr., to serve a term of twelve (12) months and one (1) day

imprisonment, to be followed by a three (3) year term of supervised release.         The Court

recommends placement in the Federal Correctional Institution (FCI) in Bastrop, Texas, for the

prison term.

            So ORDERED and SIGNED this 27 day of May, 2020.




                                                        ________________________________
                                                              Ron Clark, Senior Judge
